                 4:20-cv-02931-DCN                Date Filed 12/08/20         Entry Number 42            Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                  for the
                                                        District of South Carolina


                Armando Martinez Aguilar
                                                                        )
                            Plaintiff
                                                                        )
                        v.                                                   Civil Action No.       4:20-cv-2931-DCN
                                                                        )
Nanette Barnes, Warden, Onuoha Jude and                  John
                                                                        )
                    Does 1-4
                           Defendant
                                                                        )

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                   recover from the defendant (name)              the amount of                dollars ($   ),
which includes prejudgment interest at the rate of              %, plus postjudgment interest at the rate of         %, along with
costs.
’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                             .
 other: This case dismissed case without prejudice pursuant to Fed. R. Civ. P. 41(b).


This action was (check one):
’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

 decided by the Honorable David C. Norton, United States District Judge.

                                                                            ROBIN L. BLUME
Date: December 8, 2020                                                      CLERK OF COURT


                                                                                     s/Debbie Stokes
                                                                                         Signature of Clerk or Deputy Clerk
